
	

113 HR 2480 IH: Nurse and Health Care Worker Protection Act of 2013
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2480
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2013
			Mr. Conyers (for
			 himself and Mr. George Miller of
			 California) introduced the following bill; which was referred to
			 the Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Energy and Commerce and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Labor to issue an occupational
		  safety and health standard to reduce injuries to patients, nurses, and all
		  other health care workers by establishing a safe patient handling, mobility,
		  and injury prevention standard, and for other purposes.
	
	
		1.Short title; findings; table
			 of contents
			(a)Short
			 TitleThis Act may be cited as the Nurse and Health Care Worker Protection Act of
			 2013.
			(b)FindingsCongress
			 finds the following:
				(1)In 2011, registered nurses ranked fifth
			 among all occupations for the number of cases of musculoskeletal disorders
			 resulting in days away from work, with 11,880 total cases. In 2011, nursing
			 assistants reported 25,010 cases—the highest of all occupations. The leading
			 cause of these health care employees’ injuries is patient lifting,
			 transferring, and repositioning injuries, which constitute a significant risk
			 to the health and welfare of those employees.
				(2)The physical demands of the nursing
			 profession lead many nurses to leave the profession. Fifty-two percent of
			 nurses complain of chronic back pain and 38 percent suffer from pain severe
			 enough to require leave from work. Many nurses and other health care workers
			 suffering back injury do not return to work. These consequences constitute a
			 material impairment of health for these employees.
				(3)Patients are not at optimum levels of
			 safety while being lifted, transferred, or repositioned manually. Mechanical
			 and other appropriate lift programs can substantially reduce skin tears and
			 pressure ulcers suffered by patients and the frequency of patients being
			 dropped, thus allowing patients a safer means to progress through their
			 care.
				(4)The development of assistive patient
			 handling technology, equipment, and devices has essentially rendered the act of
			 strict manual patient handling outdated and typically unnecessary as a function
			 of nursing care.
				(5)A growing number of health care facilities
			 that have incorporated patient handling technology and practices have reported
			 positive results. Injuries among nursing staff and health care workers have
			 dramatically declined at health care facilities implementing safe patient
			 handling technology, equipment, devices, and practices. As a result, the number
			 of lost work days due to injury and staff turnover has declined. Studies have
			 also shown that assistive patient handling technology successfully reduces
			 workers’ compensation costs for musculoskeletal disorders.
				(6)A number of States have implemented safe
			 patient handling, mobility and injury prevention standards. The success of
			 these programs at the facility and State level demonstrates the feasibility of
			 such standards.
				(7)Establishing a safe patient handling,
			 mobility, and injury prevention standard for direct-care registered nurses and
			 other health care workers is a critical component reasonably necessary for
			 protecting the health and safety of nurses and other health care workers,
			 addressing the nursing shortage, and increasing patient safety.
				(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; findings; table of contents.
					Sec. 2. Safe patient handling, mobility, and injury prevention
				standard.
					Sec. 3. Application of safe patient handling, mobility, and
				injury prevention standard to facilities receiving Medicare and Medicaid
				funds.
					Sec. 4. Nonpreemption.
					Sec. 5. Definitions.
				
			2.Safe patient
			 handling, mobility, and injury prevention standard
			(a)RulemakingNotwithstanding any other provision of law,
			 not later than 1 year after the date of enactment of this Act, the Secretary of
			 Labor shall, pursuant to section 6 of the Occupational Safety and Health Act of
			 1970 (29 U.S.C. 655), promulgate an interim final standard on safe patient
			 handling, mobility, and injury prevention (in this section such standard is
			 referred to as the safe patient handling, mobility, and injury prevention
			 standard) to prevent musculoskeletal disorders for direct-care
			 registered nurses and all other health care workers handling patients. A final
			 safe patient handling, mobility, and injury prevention standard shall be
			 promulgated not later than 2 years after the date of enactment of this
			 Act.
			(b)RequirementsThe safe patient handling, mobility, and
			 injury prevention standard shall require the use of engineering and safety
			 controls to perform handling of patients and the elimination of injuries from
			 manual handling of patients by direct-care registered nurses and all other
			 health care workers, through the development of a comprehensive program, to
			 include the use of mechanical technology and devices to the greatest degree
			 feasible. Where the use of mechanical technology and devices is not feasible,
			 the standards shall require the use of alternative controls and measures,
			 including trained, designated lift teams, to minimize the risk of injury to
			 nurses and health care workers resulting from the manual handling of patients.
			 The standard shall apply to all health care employers, shall generally align
			 with interprofessional national safe patient handling, mobility, and injury
			 prevention standards, and shall include the following:
				(1)Program
			 developmentA requirement that each health care employer shall
			 develop and implement a safe patient handling, mobility, and injury prevention
			 program within 6 months of the date of promulgation of the final standard,
			 which program shall include hazard identification, risk assessments, and
			 control measures in relation to patient care duties and patient
			 handling.
				(2)Technology and
			 equipment purchase and managementA requirement that, within 2 years of the
			 date of promulgation of the final standard, each health care employer shall
			 purchase, use, maintain, and make accessible to health care workers, such safe
			 patient handling equipment, technology, and accessories as the Secretary
			 determines appropriate.
				(3)Health care
			 worker participationA
			 requirement that each health care employer shall obtain input from health care
			 workers, to include direct care registered nurses, health care workers, their
			 representatives, and their collective bargaining agents, in developing and
			 implementing the safe patient handling, mobility, and injury prevention
			 program, including the purchase of technology and equipment and necessary
			 accessories.
				(4)Data tracking
			 and reviewA requirement that
			 each health care employer shall establish a review program to analyze data
			 relevant to the implementation of the employers’ safe patient handling,
			 mobility, and injury prevention program, and shall account for circumstances
			 where safe patient handling technology and equipment, or trained, designated
			 lift teams, were not utilized in accordance with the health care employers safe
			 patient handling, mobility, and injury prevention standard. Each health care
			 employer shall upon request, make available their findings and data used in
			 such review, to health care workers, their representatives, their collective
			 bargaining agents, and the Secretary or other Federal agency.
				(5)Incorporation of
			 Technology into FacilitiesA
			 requirement that each health care employer shall consider the feasibility of
			 incorporating safe patient handling technology as part of process of new
			 facility design and construction, or facility remodeling.
				(6)Education and
			 trainingA requirement that
			 each health care employer shall train health care workers on safe patient
			 handling, mobility, and injury prevention policies, technology, equipment, and
			 devices, initially, and on a continuing annual basis, and as necessary. Such
			 training shall prepare health care workers, including designated lift teams, to
			 identify, assess, and control musculoskeletal hazards of a general nature, and
			 those specific to particular patient care areas, and shall be conducted by an
			 individual with knowledge in the subject matter, and delivered, at least in
			 part, in an interactive simulated point-of-care training and hands-on format
			 that reflects the specific demands of a health care workers’ duties.
				(7)Notice of safe
			 patient handling and rights under this ActA requirement that
			 each health care employer shall post a uniform notice in a form specified by
			 the Secretary that—
					(A)explains the safe
			 patient handling, mobility, and injury prevention standard;
					(B)includes
			 information regarding safe patient handling, mobility, and injury prevention
			 policies and training;
					(C)explains
			 procedures to report patient handling-related injuries; and
					(D)explains health care workers’ rights under
			 this Act.
					(8)Annual
			 evaluationA requirement that
			 each health care employer shall conduct an annual written evaluation of the
			 implementation of the safe patient handling, mobility, and injury prevention
			 program, including handling procedures, selection of technology, equipment, and
			 engineering controls, assessment of injuries, and new safe patient handling,
			 mobility, and injury prevention technology and devices that have been
			 developed. The evaluation shall be conducted with the involvement of nurses,
			 other health care workers, their representatives, and their collective
			 bargaining agents, and their input shall be documented in the evaluation.
			 Health care employers shall take corrective action as recommended in the
			 written evaluation.
				(9)Right to Refuse
			 Unsafe AssignmentA
			 requirement that each health care employer shall provide procedures under which
			 a health care worker or employee may refuse to perform the employee’s duties if
			 the employee has a reasonable apprehension that performing such duties would
			 violate the safe patient handling, mobility, and injury prevention standard,
			 and would result in injury or impairment of health to the health care worker,
			 other health care workers, or patients. Where practicable, the health care
			 worker must have communicated the health or safety concern to the health care
			 employer and have not been able to obtain a correction of the violation.
				(c)InspectionsThe
			 Secretary of Labor shall conduct unscheduled inspections under section 8 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 657) to ensure
			 implementation of and compliance with the safe patient handling, mobility, and
			 injury prevention standard.
			3.Application of
			 safe patient handling, mobility, and injury prevention standard to facilities
			 receiving Medicare and Medicaid funds
			(a)In
			 generalSection 1866 of the Social Security Act (42 U.S.C.
			 1395cc) is amended—
				(1)in subsection
			 (a)(1)(V), by inserting and safe patient handling, mobility, and injury
			 prevention standard (as initially promulgated under section 2 of the Nurse and
			 Health Care Worker Protection Act of 2009) before the period at the
			 end; and
				(2)in subsection
			 (b)(4)—
					(A)in subparagraph
			 (A), inserting and the safe patient handling, mobility, and injury
			 prevention standard after Bloodborne Pathogens standard;
			 and
					(B)in subparagraph
			 (B), inserting or the safe patient handling, mobility, and injury
			 prevention standard after Bloodborne Pathogens
			 standard.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to health
			 care facilities 1 year after date of issuance of the final safe patient
			 handling, mobility, and injury prevention standard required under section
			 2.
			4.Nonpreemption
			(a)Effect on other
			 lawsNothing in this Act
			 shall be construed to—
				(1)preempt any law,
			 rule, or regulation of a State or political subdivision of a State, unless such
			 law, rule, or regulation is in conflict with this Act or a regulation or order
			 issued under this Act; or
				(2)impair or diminish
			 in any way the authority of any State to enact and enforce any law which
			 provides equivalent or greater protections for employees engaging in conduct
			 protected under this Act.
				(b)Rights Retained
			 by Health Care WorkersNothing in this Act shall be construed to
			 diminish the rights, privileges, or remedies of any health care worker or
			 employee under any Federal or State law, or under any collective bargaining
			 agreement.
			5.DefinitionsFor purposes of this Act:
			(1)Direct-care
			 registered nurseThe term direct-care registered
			 nurse means an individual who has been granted a license by at least one
			 State to practice as a registered nurse and who provides bedside care or
			 outpatient services for one or more patients or residents.
			(2)EmployeeThe
			 term employee  means any individual employed by a health care
			 employer, to include health care workers, as well as employees who do not
			 qualify as health care workers, including independent contractors.
			(3)EmploymentThe
			 term employment includes the provision of services under a
			 contract or other arrangement.
			(4)HandlingThe term handling includes
			 actions such as lifting, transferring, repositioning, mobilizing, moving, or
			 any other action involving the physical movement, manipulation, or support of a
			 patient by a health care worker, or any direct patient care action which
			 presents a risk of musculoskeletal injury.
			(5)Health care
			 employerThe term health care employer means an
			 outpatient health care facility, hospital, nursing home, home health care
			 agency, social assistance facility or program, hospice, federally qualified
			 health center, nurse managed health center, rural health clinic, or any similar
			 health care facility that employs direct-care registered nurses or other health
			 care workers.
			(6)Health care
			 workerThe term health
			 care worker means an individual who has been assigned by a health care
			 employer to engage in patient handling, including direct-care registered
			 nurses, independent contractors, or individuals who perform the duties of
			 health care workers.
			(7)Lift
			 teamThe term lift
			 team means health care workers with specialized training and knowledge
			 of safe patient handling, mobility, and injury prevention practices and
			 technology.
			
